Citation Nr: 1325378	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  07-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 21, 2007, and in excess of 50 percent from February 21, 2007.  

2.  Entitlement to an extraschedular evaluation for right arm tendonitis prior to July 7, 2009.  

3.  Entitlement to an extraschedular evaluation for mechanical back pain.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).  

The Veteran served on active duty from July 1976 to July 1979 and from October 1990 to May 1991.  

The current claims initially arose from an August 2007 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing in January 2009.  A transcript is of record.  

The appeal comes before the Board of Veterans' Appeals  (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2011, which vacated the part of the Board's August 2010 decision that had determined that extraschedular compensation under 38 C.F.R. § 3.321 (2012) was not warranted.  It was noted that the appellant had abandoned his appeal of the portions of the Board's decision that denied his claims of entitlement to a schedular rating in excess of 10 percent for right arm tendonitis prior to July 7, 2009, and 

entitlement to a schedular evaluation in excess of 10 percent for mechanical low back pain.  Moreover, the Veteran did not challenge the portion of the Board's decision that granted entitlement to a 20 percent rating for right arm tendonitis beginning on July 7, 2009.  Thus, the associated issues (#2 and #3) are as listed on the title page of this decision.  The issue of entitlement to a TDIU was remanded by the Board in August 2010.  Moreover, each of the issues as listed on the title page was remanded in an October 2011 Board decision.  

In a May 2012 rating decision, the RO granted an increased rating of 50 percent for PTSD as of February 21, 2007.  This notwithstanding, the claim on appeal for an increased rating for PTSD encompasses the propriety of the current assigned evaluation, as well as the correct effective date of all graduated "staged" ratings during the pendency of the instant claim for an increased rating.  See Hart v. Mansfield, Vet. App. 505 (2007) (indicating that 'staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  Therefore, the claim for an increased rating for PTSD is as listed under issue #1 on the title page of this decision.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Each of the issues on appeal is being REMANDED as detailed below to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

As noted above, this case was remanded in October 2011.  Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claims for additional development.  

Initially, as to the increased rating claim for PTSD and the claim for a TDIU, the Board finds that additional evidentiary development is required.  As to the TDIU claim, the Board finds that the requested remand instructions were not sufficiently completed.  Accordingly, a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In the October 2011 remand, the Board ordered evidentiary development to include VA examinations regarding right arm tendonitis, mechanical low back pain, and PTSD.  Review of the record reflects that these examinations were conducted and that the VA examiner who conducted the general medical examination in March 2012 provided an opinion as to whether these conditions prevented the Veteran from securing and following substantially gainful occupation.  Specifically, the examiner opined that the Veteran's right arm tendonitis and low back pain would not preclude some type of sedentary work.  It was noted, however, that the Veteran was also service-connected for PTSD and that if one looked at the "whole picture" the Veteran would probably not be able to obtain employment.  In a May 2012 addendum, this examiner again reiterated that the Veteran would be able to work when just considering the right arm tendonitis and low back conditions.  He added that the PTSD issue would have to be decided by Mental Health Services.  

A March 2012 VA psychiatric examination report, however, did not include an opinion that directly addressed the Veteran's functional impairment as to his service-connected disorder.  The examiner checked the box for what best summarized the Veteran's level of occupational and social impairment due to his mental diagnoses which noted that the Veteran showed occupational and social impairment with reduced reliability and productivity.  He did not, however, check the box that would have demonstrated a finding of an occupational and social impairment with deficiencies in most areas, such as work and school, and family relations, nor the box that provided for total occupational and social impairment.  No further explanation was provided, and he did not discuss whether the Veteran's service-connected disabilities in total (not just his mental diagnosis) made him unable to secure or follow a substantially gainful occupation.  

Review of the post March 2012 evidentiary record includes virtual treatment records dated through March 2013.  In February 2013 and March 2013, the Veteran reported increased psychiatric symptoms, to include increased nightmares, increased depression, and increased stressors.  Sleep disturbance and social isolation were noted.  

In July 2013, the Veteran's attorney also provided a copy of a July 2013 Social Security Administration (SSA) determination which found the Veteran had been disabled under applicable SSA law since April 2007.  The decision also referenced medical records pertinent to the present appeal dated in October 2011, May 2012, and March 2013, which were not obtained when SSA records were last obtained by the RO in 2010.  The Court has held that SSA decisions are not controlling for VA purposes, but they may be pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

The Board finds that an opinion as to whether all of the Veteran's service-connected symptoms in total render him unable to secure or follow a substantially gainful occupation has not been provided.  Moreover, it also appears that the Veteran's psychiatric condition may have increased in severity since the most recent VA examination in 2012.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD and to the extent of functional occupational impairment associated with this service-connected disability.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Therefore, on remand, the Veteran should be afforded a new VA psychiatric examination.  

As to the claims of entitlement to an extraschedular evaluation for right arm tendonitis prior to July 7, 2009, and entitlement to an extraschedular evaluation for mechanical back pain, the June 2011 Joint Motion for Partial Remand found there were numerous comments about functional impairment from these service-connected conditions which were not adequately discussed.  For example, the Veteran had stated in March 2007, that he had not worked since October 2006 due to his low back pain and right arm tendonitis.  He explained that the pain in his back caused left leg pain which made him unable to push in the clutch when driving a truck (his prior employment) and that his tendonitis made it difficult to shift gears.  Moreover, the Veteran complained of frequent pain when working and stated he had quit in October 2006 because of recurrent pain in his shoulder and low back.  He reported he had, at first, reduced his work load to part time, but that when he became too physically disabled and stopped working he was down to two or three days per week.  

The Joint Motion for Partial Remand also noted that the Board did not address the June 2007 statement by the Veteran that his right shoulder pain and low back pain had prevented him from working as a truck driver from October 2006 to the present.  Also not addressed was the Veteran's September 2007 application for increased compensation at which time he stated that between March 1997 and October 2006, he lost 60 days from work as a truck driver due to illness, and that his disability was the reason for leaving his job.  Additional evidence that was not considered included SSA records which noted that the Veteran reported that he stopped working in October 2006 due to his medical condition.  At the Board hearing in 2009, the Veteran testified that his problems had worsened to the point where he was unable to drive a truck, and he had not worked in two years due to his back condition.  Additional favorable evidence regarding functional impairment included a July 2009 VA examination report whereon the Veteran reported that he was unemployed due to his back condition.  He said that he was unable to lift more than 5 pounds and had difficulty working overhead.  He was unable to do any repetitive bending with the elbow.  

While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 38 U.S.C.A. §§ 511(a), 7104(a) (West 2002 & Supp. 2012) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

Under these circumstances, the Board finds that the issues of entitlement to an extraschedular evaluation for right arm tendonitis prior to July 7, 2009, and entitlement to an extraschedular evaluation for mechanical back pain, should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration.  See 38 C.F.R. § 3.321(b) (2012).  

The Board observes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all VA medical treatment records dated since March 2013 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of his service-connected disabilities, to include his PTSD, right arm tendonitis, and recently service-connected skin rash.  After obtaining any necessary authorization or medical releases, the RO should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the Veteran's response, the RO should secure all outstanding VA treatment records.  

2.  Appropriate efforts should be taken to obtain copies of the records associated the Veteran's Social Security Administration benefit claim, not previously of record.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.  

The examiner should provide a detailed account of all manifestations of the service-connected PTSD.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned.  

Also, with consideration of the requested psychiatric examination results and after review of the March 2012 general medical examination report regarding the additional service-connected conditions of right arm tendonitis and mechanical low back pain, the examiner should opine as to the effect of all of the Veteran's service-connected disabilities on his ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.   

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  The RO should then refer the case to the VA Director of Compensation and Pension Service (or the Under Secretary for Benefits), pursuant to the provision of 38 C.F.R. § 3.321(b), for consideration of whether a benefit is warranted on an extraschedular basis for right arm tendonitis prior to July 7, 2009, or for mechanical back pain.  

5.  Thereafter, the RO should readjudicate the appealed issues of entitlement to a disability rating in excess of 30 percent for service-connected PTSD prior to February 21, 2007, and entitlement to a rating in excess of 50 percent for service-connected PTSD from February 21, 2007.  The RO must consider whether different ratings may be warranted for different time periods.  If the appeal is in any respect denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  

6.  The RO should also adjudicate the claims of entitlement to an extraschedular evaluation for right arm tendonitis prior to July 7, 2009, and entitlement to an extraschedular evaluation for mechanical back pain, and entitlement to a TDIU.  If any issue remains denied, the RO should issue an SSOC.  

7.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


